DETAILED ACTION
Claim(s) 1-20 as filed 12/01/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first opening of the plurality of axisymmetrically disposed openings is configured to interface with a pump port and a second opening of the plurality of axisymmetrically disposed openings is configured to interface with the pump port”.  However, it is unclear whether the limitation of “the pump port” is intended to the same pump port previously recited or whether “the pump port” is intended to recite an additional pump port.  The claim recites first and second poppets and therefore the claim appears to be directed to the embodiment of Figure 4.  However, it is unclear whether the embodiment of Figure 4 includes a single pump port or a plurality of pump ports.  The specification as filed describes three separate pumps coupled to respective ports.  It is noted that claim 8 also recites “the pump port” which is unclear for the same reasons as set forth above.
Claim 3 recites “the pump port” comprises a first pump port and a second pump port.  It is unclear how a pump port comprises other pump ports.  It appears that this claim is intended to merely recite that the pump port is a first pump port and the device includes a second pump port.  However, these features appear to be required by claim 1 as best understood as described above.
Claim 11 recites “the plurality of axisymmetrically disposed openings comprise three openings disposed in the top plate”.  However, claim 10 recites “a plurality of poppets” and therefore is directed to the embodiment of Figure 4 as described with respect to claim 1 above.  Applicant’s embodiment of Figure 4 includes the plurality of openings in the bottom plate, rather than the top plate as claimed.  Therefore, it is unclear which embodiment is being claimed in claim 11.  It is noted that claim 10 also recites the openings configured to interface with a pump port, providing further evidence that the openings are instead in the bottom plate.
Claim 14 recites a cutout and a coupling element of each of the plurality of poppets.  However, applicant’s specification as filed describes the cutouts and coupling elements in association with the embodiment of a single poppet (126), rather than a plurality of poppets as recited in claim 10.  Therefore, read in light of applicant’s specification as filed, it is unclear which embodiment is being claimed.
Claim 15 recites “the plurality of poppets include a plurality of wings extending radially outward from each poppet, wherein each of the plurality of wings include a coupling element to receive an actuator of the plurality of actuators”.  However, applicant’s specification as filed describes the wings and coupling elements in association with the embodiment of a single poppet (126), rather than a plurality of poppets as recited in claim 10.  Therefore, read in light of applicant’s specification as filed, it is unclear which embodiment is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumeister et al. (US Patent 9206919).
Regarding Claim 1, Neumeister discloses a symmetric flow valve (the term “symmetric flow valve” is seen merely as a name given to the claimed device as it is recited in the preamble only) for use in a substrate processing chamber (including reaction chamber 44), comprising: a valve body 26 having sidewalls (as shown in Figures 1 and 6 especially), a bottom plate (bottom plate having openings to communicate with outlets 32, 34, and 36), and a top plate (top plate having openings to couple to bonnets 142 of each actuator; Figure 6 especially) that together define an interior volume (best shown in Figure 2), wherein the valve body includes a plurality of axisymmetrically disposed openings (openings 32, 34, and 36 provided in the bottom plate; these openings are seen to be “axisymmetrically” disposed relative at least to a longitudinal axis through body 26 – i.e. the openings are all on the same side relative to the longitudinal axis; or alternatively the openings are axisymmetrically disposed relative to an axis through 34), and wherein a first opening (opening communicating with 32) of the plurality of axisymmetrically disposed openings is configured to interface with a pump port (this opening “interfaces” with the port of either pump 46 or pump 106) and a second opening (opening communicating with 36) of the plurality of axisymmetrically disposed openings is configured to interface with the pump port (this opening “interfaces” with the port of either pump 47 or pump 106); a first poppet (118 of valve 12) coupled to a first actuator (piston 130 of valve 12) to move the first poppet between at least a closed position and an open position (col. 9, lines 37-48; i.e. the piston and the spring) to selectively seal the first opening (via 120); and a second poppet (118 of valve 16) coupled to a second actuator (130 of valve 16) to move the second poppet between at least a closed position and an open position to selectively seal the second opening (via 120).
Regarding Claim 2, Neumeister further discloses a third poppet (118 of valve 14) coupled to a third actuator (130 of valve 14) to move the third poppet between at least a closed position and an open position to selectively seal a third opening (opening communicating with 34) of the plurality of axisymmetrically disposed openings.
Regarding Claim 3, Neumeister further discloses the pump port comprises a first pump port 32 coupled to the first opening (first opening in the bottom plate communicating with 32) and a second pump port 36 coupled to the second opening (second opening in the bottom plate communicating with 36).
Regarding Claim 4, Neumeister is seen as further disclosing the valve body includes a service door (as best shown in Figure 2, the body appears to be shown with a threaded cap on the end opposite from 24, such a threaded cap is readable on the recited “service door”) on one or more sidewalls to facilitate poppet service (i.e. removing the cap or door facilitates poppet service at least by providing an access point to the poppet).
Regarding Claim 5, Neumeister further discloses the valve body 26 has a rectangular, hexagon, or octagon shape (rectangular shape as shown in Figure 1).
Regarding Claim 6, Neumeister further discloses the first actuator (piston 130 of valve 12) is coupled to the bottom plate of the valve body or the top plate of the valve body (coupled to the top plate of the valve body via 142).
Regarding Claim 7, Neumeister further discloses the first poppet (118 of valve 12) includes one or more cutouts (cutout to receive seal 120 as best shown in Figure 6) extending from a bottom surface of the first poppet towards an upper surface of the first poppet (as best shown in Figure 6).
Regarding Claim 8, Neumeister further discloses the pump port (the port 32 of pump 46) is disposed in the bottom plate (in at least the same manner as achieved by applicant’s device).
Regarding Claim 9, Neumeister further discloses the first opening (opening communicating with 32) is coupled to a first pump 46 and the second opening (opening communicating with 36) is coupled to a second pump 48 different than the first pump (Figure 7).
Regarding Claim 10, Neumeister discloses a symmetric flow valve (the term “symmetric flow valve” is seen merely as a name given to the claimed device as it is recited in the preamble only) for use in a substrate processing chamber (including reaction chamber 44), comprising: a valve body 26 having sidewalls (as shown in Figures 1 and 6 especially), a bottom plate (bottom plate having openings to communicate with outlets 32, 34, and 36), and a top plate (top plate having openings to couple to bonnets 142 of each actuator; Figure 6 especially) that together define an interior volume (best shown in Figure 2), wherein the valve body includes a plurality of axisymmetrically disposed openings (openings communicating with 32, 34, and 36 provided in the bottom plate; these openings are seen to be “axisymmetrically” disposed relative at least to a longitudinal axis through body 26 – i.e. the openings are all on the same side relative to the longitudinal axis; or alternatively the openings are axisymmetrically disposed relative to an axis through 34), and wherein each of the plurality of axisymmetrically disposed openings are configured to interface with a pump port (ports of 32, 34, and 36 each lead to respective pumps 46, 47, and 48); and a plurality of poppets (poppets 118 of each of valves 12, 14, and 16) configured to selectively seal corresponding ones of the plurality of axisymmetrically disposed openings by selectively moving between at least a closed position and an open position (via respective piston actuators 130 and springs 114 of each poppet).
Regarding Claim 11, as best understood Neumeister further discloses the plurality of axisymmetrically disposed openings (openings communicating with 32, 34, and 36) comprise three openings disposed in the top plate (as best understood as described above, this limitation should be “disposed in the bottom plate”; alternatively, the device of Neumeister is capable of being used in an orientation rotated 180 degrees from the shown orientation which results in the openings being provided at the top of the device).
Regarding Claim 12, Neumeister is seen as further disclosing the plurality of poppets (for the purpose of this claim, the poppets are seen to include 118 with interconnected shields 144) are made of aluminum or stainless steel (at least portions 144 of the poppets are made of stainless steel; col. 12, lines 10-15).
Regarding Claim 13, Neumeister further discloses a plurality of actuators (piston 130 of each of the valves 12, 14, and 16) coupled to respective ones of the plurality of poppets 118 to move the plurality of poppets between the open position and the closed position (with the springs; col. 9, lines 37-48).
Regarding Claim 14, Neumeister is seen as further disclosing each of the plurality of poppets 118 include a cutout (each valve stem 121, which is seen to be readable as part of a respective poppet, includes a radial recess or “cutout” at the upper ends thereof; as shown in Figure 6, the upper end of the stem 121 includes a radially stepped portion to accommodate the downward extension of the piston 130) and a coupling element (the downward extension of the piston 130 as shown in Figure 6 provides a “coupling element”) extending radially inward into the cutout from a sidewall of each of the plurality of poppets (the coupling elements at the lower ends of pistons 130 extend in a radial direction into the “cutouts” of the upper ends of stems 121), wherein the coupling element is configured to couple the plurality of poppets to respective ones of the plurality of actuators (the coupling elements of 130 couple the stems of the poppets to the actuators 130).
Regarding Claim 16, Neumeister discloses a substrate processing chamber (including reaction chamber 44), comprising: a chamber body 44; a symmetric flow valve (the valve of Neumeister is at least capable of operating as a symmetric flow valve as claimed) comprising: a valve body 26 having sidewalls (as shown in Figures 1 and 6 especially), a bottom plate (bottom plate having openings to communicate with outlets 32, 34, and 36), and a top plate (top plate having openings to couple to bonnets 142 of each actuator; Figure 6 especially) that together define an interior volume (best shown in Figure 2), wherein the valve body includes a plurality of axisymmetrically disposed openings (openings communicating with 32, 34, and 36 provided in the bottom plate; these openings are seen to be “axisymmetrically” disposed relative at least to a longitudinal axis through body 26 – i.e. the openings are all on the same side relative to the longitudinal axis; or alternatively the openings are axisymmetrically disposed relative to an axis through 34), and wherein each of the plurality of axisymmetrically disposed openings are configured to interface with a pump port (ports of 32, 34, and 36 each lead to respective pumps 46, 47, and 48); and a plurality of poppets (poppets 118 of each of valves 12, 14, and 16) configured to selectively seal corresponding ones of the plurality of axisymmetrically disposed openings by selectively moving between at least a closed position and an open position (via respective piston actuators 130 and springs 114 of each poppet) via a plurality of actuators (respective actuators 130); and one or more pumps (46, 47, and 48) coupled to the plurality of plurality of openings (as described above).
Regarding Claim 17, Neumeister is seen as further disclosing the plurality of axisymmetrically disposed openings (including the openings connected to ports 32 and 36) are radially outward of a center of the bottom plate (these ports are offset from the center of the plate as shown in 5 especially; it is noted that the claims do not require the bottom plate to be circular – and applicant’s bottom plate is not circular – and therefore the openings of Neumeister are seen to be “radially offset” at least in the same manner as applicant’s ports which extend through a rectangular plate).
Regarding Claim 19, Neumeister further discloses the plurality of actuators (actuators 130) are coupled to the bottom plate of the valve body or the top plate of the valve body (coupled to the top plate of the valve body via 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al. (US Patent 9206919).
Regarding Claim 4, Neumeister is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Neumeister is not seen to necessarily disclose a threaded cap (as described above) or door on the sidewall, the office takes official notice that threaded (removable) manifold caps are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Neumeister such that the end cap is a removable threaded cap as is known in the art for the purpose of allowing the manifold to further connect to additional manifolds if desired.
Regarding Claim 18, Neumeister is silent on the pumping capacity of the substrate processing chamber and therefore does not disclose the substrate processing chamber is configured to pump about 6500 to about 7500 liters per second through the symmetric flow valve.  However, the selection of a particular pumping capacity is seen to be an obvious matter of engineering design choice to ensure sufficient pumping to meet the needs of a particular application.  
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Neumeister such that the processing chamber includes any desired pumping capacity, including about 6500 to about 7500 liters per second, for the purpose of ensuring the needs of the system are met.
Regarding Claim 20, Neumeister is silent on the stroke length of the actuators and therefore does not disclose the plurality of actuators have a stroke length of about 3.0 inches to about 4.0 inches.  However, the selection of particular stroke lengths of the actuators is seen to be an obvious matter of engineering design choice to accommodate the size of the valve necessary to meet flow requirements of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Neumeister such that the actuators have any desired stroke length, including a stroke length of about 3.0 inches to about 4.0 inches, for the purpose of accommodating valves having sizes necessary to meet flow requirements of a particular application.
Claims 1-14 and 16-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al. (US Patent 9206919) in view of Kellogg et al. (US Patent Application 2015/0047785).
Regarding Claims 1-14 and 16-20, Neumeister is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that Neumeister is not seen as disclosing the openings being “axisymmetrically disposed”, Kellogg teaches a multi-port valve assembly for use with a vacuum pump (abstract) and further teaches outlet ports 142 are axisymmetrically disposed (best shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Neumeister such that the outlet ports are axisymmetrically disposed in the manner taught by Kellogg for the purpose of utilizing an alternative arrangement known in the art which allows for accommodating different spatial requirements (i.e. in the event that a longer, narrow manifold as disclosed by Neumeister does not fit a particular space as well as a more squared shape as taught by Kellogg).  It is noted that such a modification requires a mere rearrangement of parts (i.e. the locations of the outlet ports) and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Neumeister et al. (US Patent 9206919) or Neumeister et al. (US Patent 9206919) in view of Kellogg et al. (US Patent Application 2015/0047785) as applied to claim 14 above, and further in view of McCarty (US Patent 6886805).
Regarding Claim 15, Neumeister does not disclose the plurality of poppets include a plurality of wings extending radially outward from each poppet, wherein each of the plurality of wings include a coupling element to receive an actuator of the plurality of actuators.
McCarty teaches a device for coupling a valve with an actuator and further teaches a valve stem 260 includes a cutout (threaded section 262 includes a plurality of “cutouts” which are the roots inherent in a threaded section) and a plurality of wings (i.e. the radial crests of the threaded section); and coupling elements (i.e. the crests and roots of the threaded section 244 of adapter 240); the coupling elements receiving an actuator via stem union 204.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Neumeister such that the poppet stem and actuator stem are coupled using a stem union as taught by McCarty for the purpose of utilizing an alternative connection mechanism known in the art to be suitable for use in valves with pneumatic actuators (as taught by McCarty; col. 1, lines 15-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. (US Patent 10037869) teaches a multi-port valve for use with a vacuum pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753